ORDER

PER CURIAM.
Michael Cordier (“Husband”) appeals the judgment of the Circuit Court of St. *807Louis County dissolving his marriage to Jean Cordier (“Wife”), dividing the parties’ marital property, awarding primary custody of the parties’ minor children to Wife, ordering Husband to pay child support, ordering Husband to pay maintenance, and ordering Husband to pay a portion of Wife’s attorney’s fees, among other things.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).